Case 20-03052-KRH          Doc 4     Filed 06/17/20 Entered 06/17/20 15:55:07             Desc Main
                                     Document     Page 1 of 1


                        Tavenner & Beran, PLC
                                      ATTORNEYS        AT   LAW

     D AVID N. T ABAKIN          20 N ORTH E IGHTH S TREET , 2 ND F LOOR   F ILE N UMBER : 02202-067
 DTABAKIN @ TB - LAWFIRM . COM         R ICHMOND , V IRGINIA 23219
                                       T ELEPHONE : (804) 783-8300
                                        F ACSIMILE : (804) 783-0178


                                            June 17, 2020

VIA ELECTRONIC DELIVERY
William C. Redden, Clerk of Court
United States Bankruptcy Court
701 East Broad Street, Suite 4000
Richmond, Virginia 23219

       Re:      Tavenner v. HMR Funding, Inc.
                Lead Bankruptcy Case No. 19-34574-KRH
                Adversary Case No. 20-03052-KRH

Dear Mr. Redden:

       I am writing to request that you issue an alias summons in relation to the complaint in the
above-referenced adversary case.

       Should you have any questions or concerns, please do not hesitate to call me. Thank you
for your assistance in this regard.

                                                Very truly yours,

                                                /s/ David N. Tabakin
                                                David N. Tabakin


cc: LLT
